Title: To George Washington from Edmund Randolph, 6 November 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)
          Sir
          Philadelphia Novr 6. 1794
        
        I saw Mr Woolcott; and upon consultation, it was thought better, that he should proceed with the bank, as upon his own credit; and write immediately to the Secretary of the treasury for a more official sanction, than he yet possesses—We agreed also, that the original of the letter, which he wrote to you, and the copy, which he sent, should be destroyed. If this be agreeable, you will be pleased to return it under cover, without being at the trouble of saying any thing concerning it. I have the honor

to be sir with the highest respect, and affte attachment yr mo. ob. serv.
        
          Edm: Randolph
        
      